i          i        i                                                             i      i     i




                                 MEMORANDUM OPINION

                                        No. 04-09-00062-CV

    THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.J.

                           From Probate Court No. 1, Bexar County, Texas
                                  Trial Court No. 2009-MH-0147
                             Honorable Oscar J. Kazen, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 11, 2009

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                           PER CURIAM